Exhibit 13 -Table of Contents- Management's Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosures About Market Risk Disclosure Regarding Forward-Looking Statements Management's Report on Internal Control Over Financial Reporting Reports of Independent Registered Public Accounting Firm Consolidated Statements of Earnings Consolidated Balance Sheets Consolidated Statements of Shareholders' Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Selected Financial Data Quarterly Stock Price Range and Cash Dividend Payment MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the three-year period ended January 30, 2009 (our fiscal years 2008, 2007 and 2006).Each of the fiscal years presented contains 52 weeks of operating results. Unless otherwise noted, all references herein for the years 2008, 2007 and 2006 represent the fiscal years ended January 30, 2009, February 1, 2008, and February 2, 2007, respectively.This discussion should be read in conjunction with the consolidated financial statements and notes to the consolidated financial statements included in this annual report that have been prepared in accordance with accounting principles generally accepted in the United States of America. EXECUTIVE OVERVIEW External Factors Impacting Our Business We entered 2008 knowing a challenging sales environment would pressure our results, but the effects of declining home prices, rising unemployment and tightening credit markets were even greater than anticipated.Highlighting the impact of the current economic environment on our business, comparable store sales declined 7.2% in 2008, while gross margin declined 43 basis points versus the prior year.The economic pressures on consumers intensified in the fourth quarter as unemployment swelled, resulting in a further decline in consumer confidence and consumer spending.In fact, consumer spending continued to contract at the fastest rate in over 25 years.For the fourth quarter of 2008, comparable store sales declined 9.9%, while gross margin declined 115 basis points versus the fourth quarter of 2007. During the fourth quarter 2008 holiday season, as consumer spending contracted substantially, we knew that competition for sales would be intense in certain categories where we compete with a broader group of retailers.During one of the most promotional holiday seasons in memory, we chose to be proactive and move more quickly and deeply than originally planned with our seasonal merchandise markdowns.We also accelerated our exit strategy for the majority of our wallpaper product group.These more aggressive merchandise markdowns pressured gross margin in the fourth quarter of 2008, but improved our inventory position heading into 2009.We expect our first quarter 2009 gross margin to recover and be down only slightly compared to the first quarter of 2008. For the year, we estimate that the discretionary component of our sales declined to approximately one-third of total sales, down from approximately 45% in 2006, as the number and size of discretionary projects continued to decline.This hesitancy to invest in larger discretionary projects led to a decline of 9% in comparable store sales for tickets above $500 during the year.However, tickets below $50 experienced only a 2% decline in comparable store sales in 2008, evidence of the relative strength of smaller-ticket items. The sales environment remains challenging, and the external pressures facing our industry will continue in 2009.The potential for a recovery in demand during 2009 is primarily dependent on factors beyond our control, with stabilizing employment statistics being one of the most important in restoring consumer spending.With the uncertainty in the current environment, we remain focused on effectively deploying capital, controlling expenses and capturing profitable market share. Effectively Deploying Capital We have looked critically at our capital plan for 2009 and have reduced our planned store openings to 60 to 70 stores, inclusive of approximately five store openings in Canada and two store openings in Mexico.This is down from 115 store openings in 2008.The reduction in store openings is in response to the challenging economic environment in markets across the U.S.We are also rationalizing other capital spending, including our store remerchandising efforts, to ensure an appropriate return on our investment.These changes have reduced our capital plan to $2.5 billion in 2009, a reduction of $1.1 billion compared to our capital spending in Additionally, where appropriate, we have adjusted our store format in large and midsized markets as part of an overall effort to better leverage our invested capital.Over the last few years, we have utilized a 103,000-square-foot (103K) store format, which is approximately 12% smaller than our 117,000-square-foot format, in a number of size-constrained metropolitan locations.This decrease in store size provided an average reduction in spending of $2 million per store and will provide an ongoing reduction in utility and maintenance costs.In 2009, we will continue to increase the proportion of new stores utilizing the 103K store format, and in the future we plan to utilize the 103K store format for the majority of our projects. Our centralized distribution network has always been fundamental to our success.Our network consists of 14 regional distribution centers (RDCs); 15 flatbed distribution centers (FDCs); four facilities to support our import business, Special Order Sales, and internet fulfillment; and three transload facilities.This network allows us to deliver the right products to the right stores at the right time.We will continue to upgrade our logistics and distribution processes and systems to better integrate our planning and execution.This allows us to continue to manage our inventory investment, drive efficiencies in our distribution network, and evolve the process that continues to be one of our competitive advantages. Controlling Expenses Our largest expense is payroll, and we strive to keep payroll hours in our stores proportionate to sales volumes and, even more specifically, to the sales volumes of individual departments within our stores.Our goal is to manage our payroll expense without sacrificing customer service, which is accomplished with the staffing model we have built over many years.The staffing model is reviewed regularly to incorporate improvements and efficiencies we have implemented that have allowed us to move non-selling hours to selling hours.Examples of such improvements in 2008 include our Freight Flow initiative that took best practices from our receiving process and implemented them across the chain.In addition, during 2008, we reduced store hours in some of our slower sales markets when Daylight Saving Time ended, which allowed us to reallocate hours in affected stores to the busier times of the day.As a result of these improvements, we have updated our staffing model for 2009, reducing the required hours and reducing the base hours threshold without reducing customer facing hours.We will continue to monitor our service levels closely throughout 2009 to ensure these changes to our staffing model do not negatively impact customer service. We have also reviewed our physical inventory process to identify process improvements and cost savings.The majority of our stores has historically had two physical inventories per year; however, during the past several years our inventory shrink control initiatives have yielded solid results.As a result, we began a test of conducting one physical inventory in our better-performing stores.Over the past four years, we have slowly increased the number of stores with one physical inventory and have experienced no noticeable increases in those stores’ shrink results.Therefore, we are moving additional stores to one inventory per year in 2009, which will save approximately $10 million. As we have further penetrated U.S. markets, our increased store density has allowed us to leverage our district and regional staff.During the past two years, we have added 268 stores but only one region and 15 districts, increasing the average store count per district from eight to nine and the average store count per region from 66 to 75.Additionally, we have expanded the coverage of our area operations and area loss prevention managers, increasing the average number of stores covered by each manager by more than three stores, rather than adding headcount in these positions.We are confident that we will continue to have the oversight needed to ensure consistent and effective application of our policies and procedures, while reducing expenses. Over the past three years, we have managed our corporate staffing, primarily through attrition, to match the slowing sales environment.By filling only the most needed positions, we have effectively had a corporate-level hiring freeze for nearly two years.As a result, we have frozen or left unfilled almost 400 positions at the corporate office in 2008.As a measure of our efforts to ensure appropriate management of our corporate infrastructure, over the past two years our store count and selling square footage have each grown by over 19% while our corporate staff has grown by less than 5%. Lastly, over the past two years, we have reduced our marketing spend by $84 million.This was the result of significant reductions in mass media as the Lowe’s brand gained national awareness and market share, and more targeted advertising, including the USPS New Movers program and various multicultural programs. Capturing Profitable Market Share Our goal remains to drive profitable market share gains during these challenging times.According to third-party estimates, we gained approximately 300 basis points of total store unit market share during the home improvement industry downturn which began three years ago.This is evidence of our compelling product offering, commitment to customer service and our ability to capitalize on the evolving competitive landscape. We continue to refine and improve our “Customer Focused” program, which measures each store’s performance relative to key components of customer satisfaction, including selling skills, delivery, Installed Sales and checkout experience.Our customer service scores, measured by our quarterly Customer Focused process, have never been higher.We know that the foundation of our success is our people, and this difficult economic environment has provided us the opportunity to both hire and retain great people.Over the past two years, we have seen the average tenure of a Lowe’s store manager increase by almost eight months from an average of slightly over seven years to an average of almost eight years.Additionally, the average tenure of the other members of the store management team has increased nearly nine months over that time period.We are confident that we will continue to build a solid and experienced foundation to provide excellent service and drive sales today, and when the economic environment begins to improve. OPERATIONS The following table sets forth the percentage relationship to net sales of each line item of the consolidated statements of earnings, as well as the percentage change in dollar amounts from the prior year. This table should be read in conjunction with the following discussion and analysis and the consolidated financial statements, including the related notes to the consolidated financial statements. Basis Point Increase / (Decrease) in Percentage of Net Sales from Prior Year Percentage Increase / (Decrease) in Dollar Amounts from Prior Year 2008 2007 2008 vs. 2007 2008 vs. 2007 Net sales 100.00 % 100.00 % N/A (0.1)% Gross margin 34.21 34.64 (43) (1.3) Expenses: Selling, general and administrative 22.96 21.78 118 5.3 Store opening costs 0.21 0.29 (8) (27.5) Depreciation 3.19 2.83 36 12.7 Interest - net 0.58 0.40 18 44.3 Total expenses 26.94 25.30 164 6.4 Pre-tax earnings 7.27 9.34 (207) (22.3) Income tax provision 2.72 3.52 (80) (23.0) Net earnings 4.55 % 5.82 % (127) (21.8)% Basis Point Increase / (Decrease) in Percentage of Net Sales from Prior Year Percentage Increase / (Decrease) in Dollar Amounts from Prior Year 2007 2006 2007 vs. 2006 2007 vs. 2006 Net sales 100.00 % 100.00 % N/A 2.9% Gross margin 34.64 34.52 12 3.3 Expenses: Selling, general and administrative 21.78 20.75 103 8.0 Store opening costs 0.29 0.31 (2) (3.9) Depreciation 2.83 2.48 35 17.5 Interest - net 0.40 0.33 7 26.4 Total expenses 25.30 23.87 143 9.1 Pre-tax earnings 9.34 10.65 (131) (9.7) Income tax provision 3.52 4.03 (51) (10.1) Net earnings 5.82 % 6.62 % (80) (9.5)% Other Metrics 2008 2007 2006 Comparable store sales (decrease)/increase 1 (7.2)% (5.1)% 0.0% Total customer transactions (in millions) 740 720 680 Average ticket 2 $65.15 $67.05 $68.98 At end of year: Number of stores 1,649 1,534 1,385 Sales floor square feet (in millions) 187 174 157 Average store size selling square feet (in thousands) 3 113 113 113 Return on average assets 4 6.8% 9.5% 11.7% Return on average shareholders' equity 5 12.7% 17.7% 20.8% 1 We define a comparable store as a store that has been open longer than 13 months. A store that is identified for relocation is no longer considered comparable one month prior to its relocation.The relocated store must then remain open longer than 13 months to be considered comparable. The comparable store sales increase for 2006 included in the preceding table was calculated using sales for a comparable 52-week period, since fiscal year 2005 contained 53 weeks. 2 We define average ticket as net sales divided by the total number of customer transactions. 3 We define average store size selling square feet as sales floor square feet divided by the number of stores open at the end of the period. 4 Return on average assets is defined as net earnings divided by average total assets for the last five quarters. 5 Return on average shareholders’ equity is defined as net earnings divided by average shareholders’ equity for the last five quarters. Fiscal 2008 Compared to Fiscal 2007 Net sales – Reflective of the challenging sales environment, net sales decreased 0.1% to $48.2 billion in 2008.Comparable store sales declined 7.2% in 2008 compared to a decline of 5.1% in 2007.Total customer transactions increased 2.8% compared to 2007, driven by our store expansion program.However, average ticket decreased 2.8% to $65.15, as a result of fewer project sales.Comparable store customer transactions declined 4.1%, and comparable store average ticket declined 3.1% compared to 2007. The sales weakness we continued to experience was most pronounced in larger discretionary projects and was the result of dramatic reductions in consumer spending.Certain of our project categories, including cabinets & countertops and millwork, had double-digit declines in comparable store sales for the year.These two project categories together with flooring were approximately 17% of our total sales in 2008.This is comparable to 2002 levels, after having peaked at nearly 18.5% in 2006.We also experienced continued weakness in certain of our style categories, such as fashion plumbing, lighting and windows & walls.These product categories are also typically more discretionary in nature and delivered double-digit declines in comparable store sales for the year. Due to consumers’ hesitancy to take on larger discretionary projects, we experienced mixed results within Specialty Sales during the year.Special Order Sales delivered a 9.5% decline in comparable store sales, due to continued weakness in cabinets & countertops, fashion plumbing, lighting and millwork.Installed Sales performed above our average comparable store sales change with a decline of 6.0% for 2008.However, we experienced low-double-digit declines in comparable store sales in the third and fourth quarters of 2008 as the economic environment worsened.Commercial Business Customer sales have continued to deliver above-average comparable store sales throughout this industry downturn as a result of our targeted efforts to focus on the professional tradesperson, property maintenance professional and the repair/remodeler. We experienced solid sales performance due to increased demand for hurricane-related products, which helped drive a comparable store sales increase in building materials and above-average comparable store sales changes in outdoor power equipment and hardware.Favorable comparisons due to last year’s drought conditions contributed to above-average comparable store sales changes in our lawn & landscape products and nursery categories.The continued willingness of homeowners to take on smaller projects to improve their outdoor space and maintain their homes also contributed to the above-average comparable store sales change in our nursery category, as well as in paint and home environment.Other categories that performed above our average comparable store sales change included appliances and rough plumbing, while flooring and seasonal living performed at approximately the overall corporate average. From a geographic market perspective, we experienced a wide range of comparable store sales performance during the first three quarters of 2008.Markets in the Western U.S. and Florida, which include some of the markets most pressured by the declining housing market, experienced double-digit declines in comparable store sales during each of the first three quarters of the year.Contrasting those markets we saw solid sales results in our markets in Texas, Oklahoma, certain areas of the Northeast and parts of the upper Midwest and Ohio Valley during the same period.However, in the fourth quarter of 2008, the economic pressures on consumers intensified as unemployment swelled, resulting in a further decline in consumer confidence and consumer spending.This impacted all of our geographic markets, and resulted in a comparable store sales decline of 9.9% for the fourth quarter, compared to a decline of 7.2% for the year. Gross margin - For 2008, gross margin of 34.21% represented a 43-basis-point decrease from 2007.This decrease was primarily driven by carpet installation and other promotions, which negatively impacted gross margin by approximately 21 basis points.We also saw a decline of approximately 14 basis points due to higher fuel prices during the first half of the year and de-leverage in distribution fixed costs.Additionally, markdowns associated with our decision to exit wallpaper reduced gross margin by approximately three basis points.The de-leverage from these factors was partially offset by a positive impact of approximately 12 basis points from lower inventory shrink and approximately four basis points attributable to the mix of products sold. For the fourth quarter of 2008, gross margin of 33.73% represented a 115-basis-point decrease from the fourth quarter of 2007.This decrease was driven by a number of factors.We experienced elevated promotional activity in many product categories as competitors initiated inventory-clearing promotions in the quarter.To protect our customer franchise and our price image, we matched various competitor offers during the quarter which negatively impacted gross margin by approximately 50 basis points.In addition, our efforts to clear seasonal inventory in our seasonal living and tools categories impacted gross margin by approximately 30 and 20 basis points, respectively.Also, markdowns associated with our decision to exit wallpaper reduced gross margin by approximately 15 basis points.Higher fuel prices increased cost of goods sold and negatively impacted gross margin by approximately 10 basis points.Slightly offsetting these items was a positive impact of 14 basis points from lower inventory shrink. SG&A - The increase in SG&A as a percentage of sales from 2007 to 2008 was primarily driven by de-leverage of 70 basis points in store payroll. As sales per store declined, additional stores met the base staffing hours threshold, which increased the proportion of fixed-to-total payroll.Although this created short-term pressure on earnings, in the long-term it ensures that we maintain the high service levels that customers have come to expect from Lowe’s.The resulting de-leverage in store payroll was partially offset by leverage of 31 basis points of in-store service expense, due to the shifting of certain tasks from third-party, in-store service groups to store employees.The offsetting impact of these two factors resulted in net de-leverage of 39 basis points.Weexperienced de-leverage of approximately 21 basis points in fixed expenses such as property taxes, utilities and rent during the year as a result of softer sales.Additionally, we experienced 11 basis points of de-leverage associated with the write-off of new store projects that we are no longer pursuing and a long-lived asset impairment charge for open stores.We also experienced de-leverage of approximately nine basis points in bonus expense attributable to higher achievement against performance targets this year, and de-leverage of seven basis points in retirement plan expenses due to changes in the 401(k) Plan that increased our matching contribution relative to the prior year. Store opening costs - Store opening costs, which include payroll and supply costs incurred prior to store opening as well as grand opening advertising costs, totaled $102 million in 2008, compared to $141 million in 2007.These costs are associated with the opening of 115 new stores in 2008, as compared with the opening of 153 stores in 2007 (149 new and four relocated).Store opening costs for stores opened during the year averaged approximately $0.8 million and $0.9 million per store in 2008 and 2007, respectively.Because store opening costs are expensed as incurred, the timing of expense recognition fluctuates based on the timing of store openings. Depreciation - Depreciation de-leveraged 36 basis points as a percentage of sales in 2008.This de-leverage was driven by the addition of 115 new stores in 2008 and the comparable store sales decline.Property, less accumulated depreciation, increased to $22.7 billion at January 30, 2009, compared to $21.4 billion at February 1, 2008.At January 30, 2009, we owned 88% of our stores, compared to 87% at February 1, 2008, which includes stores on leased land. Interest - Net interest expense is comprised of the following: (In millions) 2008 2007 Interest expense, net of amount capitalized $ 314 $ 230 Amortization of original issue discount and loan costs 6 9 Interest income (40 ) (45 ) Interest - net $ 280 $ 194 Interest expense increased primarily as a result of the September 2007 $1.3 billion debt issuance and lower capitalized interest associated with fewer stores under construction. Income tax provision - Our effective income tax rate was 37.4% in 2008 versus 37.7% in 2007.The decrease in the effective tax rate was due to an increase in federal and state tax credits as a percentage of taxable income in 2008 versus the prior year. Fiscal 2007 Compared to Fiscal 2006 Net sales – Sales increased 2.9% to $48.3 billion in 2007.The increase in sales was driven primarily by our store expansion program.We opened 153 stores in 2007, including four relocations, and ended the year with 1,534 stores in the U.S. and Canada.However, a challenging sales environment led to a decline in comparable store sales of 5.1% in 2007 versus flat comparable store sales in 2006.Total customer transactions increased 5.9% compared to 2006, while average ticket decreased 2.8% to $67.05, a reflection of fewer project sales.Comparable store customer transactions declined 1.8%, and comparable store average ticket declined 3.3% compared to 2006. Comparable store sales declined 6.3%, 2.6%, 4.3% and 7.6% in the first, second, third and fourth quarters of 2007, respectively.Our industry was pressured by the soft housing market, the tight mortgage market, continued deflationary pressures from lumber and plywood, and unseasonable weather, including the exceptional drought in certain areas of the U.S.From a geographic market perspective, we continued to see dramatic differences in performance.Our worst-performing markets included those areas that had been most impacted by the dynamics of the housing market, including California and Florida.These areas and the Gulf Coast reduced our comparable store sales by approximately 250 basis points for the year.Contrasting with those markets, we saw relatively better comparable store sales performance in our markets in the central U.S., which have had less impact from the housing market. Two of these markets, which include areas of Texas and Oklahoma, delivered positive comparable store sales in 2007 and had a positive impact on our comparable store sales of approximately 100 basis points for the year. Reflective of the difficult sales environment, only two of our 19 product categories experienced comparable store sales increases in 2007.The categories that performed above our average comparable store sales change included rough plumbing, lawn & landscape products, hardware, paint, lighting, nursery, fashion plumbing and appliances.In addition, outdoor power equipment performed at approximately our average comparable store sales change in 2007.Despite the difficult sales environment, we were able to gain unit market share of 80 basis points for the total store in calendar year 2007, according to third-party estimates.Continued strong unit market share gains indicate that we are providing great service and value to customers. Our Big 3 Specialty Sales initiatives had mixed results in 2007.Growth in
